United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Kenneth Brady, for the appellant
Office of Solicitor, for the Director

Docket No. 12-1859
Issued: March 27, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 6, 2012 appellant, through her representative, filed a timely appeal from a
March 21, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying
her emotional condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.
On appeal appellant contends that the medical and factual evidence she submitted
supports her claim and entitlement to benefits.
FACTUAL HISTORY
On September 13, 2011 appellant, then a 48-year-old city carrier, filed an occupational
disease claim alleging that on July 25, 2011 she first realized that she suffered from occupational
1

5 U.S.C. § 8101 et seq.

stress. The employing establishment controverted the claim, noting that she stopped work on
July 25, 2011. On September 13, 2011 Vicki Viteh, a supervisor, noted that appellant had been
requested to submit medical documentation to support sick leave as of July 25, 2011. She did
not submit evidence with her September claim.
In a September 22, 2011 letter, OWCP informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised as to the medical and factual
evidence required to establish her claim and given 30 days to provide additional evidence.
On September 27, 2011 OWCP received an August 31, 2011 report from Dr. Cyrus
Sajadi, a treating psychiatrist, who diagnosed major depression and adjustment disorder which he
attributed to her employment. Dr. Sajadi related that appellant had worked at the employing
establishment for 27 years and alleged harassment at work and on her patrol route. Appellant
also related having significant conflict with her supervisors, which included being charged with
insubordination and ordered off the clock. Dr. Sajadi stated that she had a prior history of
psychiatric treatment in 2002 and July 26, 2011 was admitted to an inpatient psychiatric unit to
August 4, 2011. He noted that appellant was having suicidal and homicidal ideation with
auditory hallucinations. Dr. Sajadi attributed appellant’s condition to work stressors she
identified.
Appellant submitted the contact forms from the Employee Assistance Program (EAP). It
verified the date and time appellant had been seen at the EAP office during the period August 12,
2008 through July 25, 2011.
In an August 3, 2010 statement, Harvey L. Crowe, a coworker and former union steward,
stated that he believed appellant had been harassed at work by Ms. Viteh and April Smith. He
stated that he believed she was being nitpicked by these individuals.
In a July 22, 2011 statement, B.B. Shelvin, a coworker, stated that on July 21, 2011 he
saw appellant being told to go off the clock with no explanation or reason given. He stated that
he saw Ms. Smith escort appellant back to the time clock and heard her tell appellant to leave the
premises. Mr. Shelvin also related that appellant was assigned to a new route which
management did not give her time to learn or make corrections. He alleged that management
treated her unfairly and set her apart from her coworkers.
In an August 3, 2010 statement, appellant alleged that since July 2010 she had been
subjected to harassment, a hostile work environment and required to work in an unsafe
environment. She alleged that she had been placed by management on a list called “the vital
few” beginning in July 2010 and continuing. Appellant alleged that management treated her
disrespectfully and unprofessionally, which included being placed off the clock for
insubordination and harassing her. She attributed her depression to harassment at work.
Appellant related that on July 21, 2011 her supervisor found her insubordinate and did not allow
her to clock in at work. She alleged that she was not provided any details or documentation as to
why her supervisor found her insubordinate. When appellant returned to work on July 25, 2011,
she alleged that she was verbally harassed by Eric Rodriquez regarding her ID card while
Kenneth Brady stood beside her while this was happening. She alleged that she felt trapped and
that she was about to be attacked.

2

In a September 21, 2010 statement, J. Adams stated that she observed appellant being
harassed on the route by Ms. Smith and Ms. Vitek during the week of July 22, 2010.
On November 23, 2011 OWCP received the employing establishment’s response to
appellant’s allegations. Bob Sutkoff, Manager of Health and Resource Management, reviewed
appellant’s discipline file. He noted that no discipline was issued in July 2011 to appellant and
that she had been sent home on full pay until she was brought back to work following a
settlement. Mr. Sutkoff noted that appellant had a history of either not following instructions or
failing to come into work on a regular basis. He provided the dates of discipline, which included
February 25, 28, March 1 and June 1, 2011.
By decision dated November 23, 2011, OWCP denied appellant’s claim. It found that
she had failed to establish any compensable factors of employment.
On November 28, 2011 OWCP received a November 18, 2012 statement from
Kenneth E. Brady, Manager of Customer Service, who responded to appellant’s complaint and
witness statements. Mr. Brady denied appellant’s allegations. He stated that she was put off the
clock because she was deemed a threat to herself and other carriers due to staying out until an
unsafe hour regardless of the assistance given her. On July 25, 2011 Mr. Brady stated that
Mr. Rodriquez questioned appellant about not wearing her ID badge as required. He denied
appellant’s allegations that Mr. Rodriquez verbally abused her or that they had trapped or
cornered her. Mr. Brady stated that they stood at least four feet from her.
In a November 16, 2011 note, Sheila Jenkins, Ph.D., a clinical psychologist, stated that
appellant was under her care for treatment of a severe major depressive disorder. She opined
that appellant was totally disabled for work due to this condition and that appellant was also
treated for post-traumatic stress symptoms.
On December 19, 2012 OWCP received an August 11, 2010 statement by Charles
Vazquez; a December 12, 2011 statement of appellant; a December 9, 2011 addendum statement
by Mr. Crowe; a July 25, 2011 admission note and admission information from Cypress Creek
Hospital; a July 26, 2011 report from Dr. Frank Chen, a treating Board-certified psychiatrist; a
July 3, 2008 Step B decision; an April 2, 2008 response from Mr. Brady denying appellant’s
allegations of supervisory harassment; and verification of an EAP visit on July 25, 2011.
On August 11, 2010 Mr. Vazquez stated that he observed Ms. Smith on July 26, 2010
either counting or doing an office observation on appellant. Ms. Smith also gave appellant a
postal vehicle which was equipped with a GPS when it came time for her to go out on her route.
Appellant informed Ms. Smith that the vehicle was dirty and that she wanted another vehicle.
Ms. Smith gave appellant a direct order to use the vehicle she had been given.
On July 26, 2011 Dr. Chen diagnosed major recurrent and severe depressive disorder
with psychotic feature. Under history of illness, he related that appellant had a history of
treatment for depression and has worked at the employing establishment for 27 years. Appellant
related being monitored since July 2010 and believes that she was being followed. She stated
that management had talked to her about the amount of time she took to perform her job.
Appellant alleged that she was being unfairly singled out and harassed by management at work.

3

In a December 9, 2011 statement, Mr. Crowe stated that he observed appellant being
subjected to disciplinary and punitive actions by management. On July 15, 2010 he saw
Ms. Viteh, a supervisor, standing closely behind appellant while she was casing mail and that
Ms. Viteh made derogatory comments. The next incident occurred on July 20, 2010 when
Mr. Crowe saw Ms. Smith speaking to appellant in a condescending and punitive manner
regarding hurrying to pull down her route and street.
In a December 12, 2011 statement, appellant attributed her condition to harassment over
a period of years and not to staff shortages. She alleged that the “vital few” list did exist and that
she was not given enough time to learn her new route by management.
By decision dated December 19, 2011, OWCP denied appellant’s claim. It noted that
errors were found in the November 23, 2011 decision with different claimants’ names and
OWCP file numbers.
By letter dated December 12, 2011, received by OWCP on December 19, 2011, appellant
requested a review of the written record by an OWCP hearing representative.
By decision dated March 21, 2012, an OWCP hearing representative affirmed the
December 19, 2011 decision.
LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.2
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.3 There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation.4 Where the disability results from an
employee’s emotional reaction to his or her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of FECA.5
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his or her frustration from not being permitted to work
in a particular environment or to hold a particular position.6
2

V.W., 58 ECAB 428 (2007); Donna Faye Cardwell, 41 ECAB 730 (1990).

3

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

4

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

J.F., 59 ECAB 331 (2008); Gregorio E. Conde, 52 ECAB 410 (2001).

4

Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.10 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.11
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.12
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principal recognizes that a supervisor or manager must
be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.13 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.14
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.15 Mere perceptions of harassment or discrimination are not compensable under FECA.16
A claimant must substantiate allegations of harassment or discrimination with probative and
7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991); Lillian Cutler, supra note 5.
8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

See Matilda R. Wyatt, supra note 7; Thomas D. McEuen, supra note 7.

11

See William H. Fortner, supra note 8.

12

Ruth S. Johnson, supra note 9.

13

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

14

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611 (2006).

15

K.W., 59 ECAB 271 (2007); Robert Breeden, supra note 3.

16

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

5

reliable evidence.17 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.18 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.19
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.20 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.21 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.22
ANALYSIS
Appellant has not attributed that her emotional condition is related to her regular duties as
a letter carrier under Lillian Cutler. Her allegations do not relate to such potential compensable
factors as overwork or any claim of her inability to perform the duties required in her position.23
Rather, appellant attributed her emotional reaction to harassment by management over a period
of years. The Board must review whether the alleged incidents are established as compensable
employment factors under the terms of FECA.
Appellant alleged a general pattern of harassment by management. Incidents of
harassment, discrimination or retaliation by supervisors and coworkers, if established as
occurring and arising from the employee’s performance of his or her regular duties, could
17

J.F., supra note 6; Robert Breeden, supra note 3.

18

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
19

Robert Breeden, supra note 3; Beverly R. Jones, 55 ECAB 411 (2004).

20

D.L., 58 ECAB 217 (2006); Jeral R. Gray, 57 ECAB 611 (2006).

21

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

22

Robert Breeden, supra note 3.

23

See Reco Roncaglione, 52 ECAB 454 (2001) (disagreement with the associate warden held not compensable,
whether viewed as a disagreement with supervisory instructions or as perceived poor management); Robert Knoke,
51 ECAB 319 (2000) (where the employee attributed his emotional injury to the manner in which his supervisor
spoke to him about undelivered mail, the Board found that a reaction to the instruction itself was not compensable,
as work assignments given by supervisors in the exercise of supervisory discretion are actions taken in an
administrative capacity and, as such, are outside the coverage of FECA); Frank A. Catapano, 46 ECAB 297 (1994)
(supervisory instructions, with which the employee disagreed, held not compensable in the absence of evidence of
managerial error or abuse); Rudy Madril, 45 ECAB 602 (1994) (where the employee questioned his supervisor’s
instructions to move from belt number five to belt number six and unload mail and became upset because he felt he
was being pushed and picked on, the Board found that the incident was not a compensable factor of employment).

6

constitute employment factors.24 To give rise to a compensable disability under FECA, there
must be probative and reliable evidence that harassment did in fact occur.25 Mere perceptions of
harassment are not compensable under FECA.26 An employee’s charges that he or she was
harassed or discriminated against, is not determinative of whether or not harassment or
discrimination occurred.27 To establish entitlement to benefits, a claimant must establish a
factual basis for the claim by supporting his or her allegations with probative and reliable
evidence.28 Appellant did not submit evidence, such as witness statements, corroborating her
allegations of harassment. She submitted witness statements from Mr. Crowe, Ms. Adams and
Mr. Shelvin. Mr. Crowe and Ms. Adams contend that Ms. Viteh and Ms. Smith harassed
appellant. However, none of the statements provided contain specific details supporting
appellant’s allegations of harassment. Mr. Crowe’s August 3, 2010 statement and Ms. Adams’
statement generally allege harassment but provided no identifiable instances of harassment
details or specifics. Mr. Crowe provides no details as to what the derogatory comments or
condescending manner consisted of. His December 9, 2011 addendum statement is also general
and without specifics of harassment. In the December 9, 2011 addendum, Mr. Crowe stated that
on July 15, 2010 he heard Ms. Viteh making derogatory comments to appellant and that he heard
Ms. Smith speaking in a condescending manner to appellant on July 20, 2010. Similarly
Mr. Shelvin’s statement is also insufficient to establish appellant’s harassment claim. He related
seeing her on July 21, 2011 being escorted by Ms. Smith back to the time clock and told to leave
the premises, but does not explain how this constituted harassment. Mr. Shelvin also noted that
appellant had been assigned to a new route, but was not given time to learn it or make
corrections. The record contains no evidence other than Mr. Shelvin’s statement that appellant
was not allowed to learn the new route. Mr. Brady stated that appellant was given assistance
with her route and that the time she was put off the clock was because she was deemed to be a
threat by staying out to an unsafe hour regardless of any assistance given her. Thus, appellant
has not established a compensable factor under FECA with respect to the claimed harassment.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.29 She may
submit new evidence or argument with a written request for reconsideration to OWCP within one
year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through
10.607.

24

C.T., supra note 14; Robert G. Burns, supra note 11.

25

G.S., supra note 18; K.W., supra note 21; Doretha M. Belnavis, 57 ECAB 311 (2006); Charles E. McAndrews,
55 ECAB 711 (2004).
26

J.F., supra note 6; Robert Breeden; supra note 3; Kim Nguyen, 53 ECAB 127 (2001).

27

See Ronald K. Jablanski, supra note 18; William P. George, 43 ECAB 1159 (1992).

28

See G.S., supra note 18; C.S., 58 ECAB 137 (2006); Frank A. McDowell, 44 ECAB 522 (1993); Ruthie M.
Evans, 41 ECAB 416 (1990).
29

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see L.K., Docket No. 08-849 (issued June 23, 2009); Alberta Dukes, 56 ECAB 247 (2005);
Margaret S. Krzycki, 43 ECAB 496 (1992).

7

CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 21, 2012 is affirmed.
Issued: March 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

